DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art within the treatment chamber that emits light having a wavelength range that is not centered around 405 nm” is not supported by the specification. The limitation is a negative limitation, and the specification fails to set forth concretely that this particular feature was necessarily excluded from the invention at the time the application was filed. Looking to lines 23-25 on page 8 of the instant application, it is set forth that the device includes a lighting system 8 which “emits light in a selected wavelength range and intensity sufficient to inactivate pathogens in stored blood products”. there is not specific (explicit or implicit) support for this negative limitation and therefore it cannot be said that the inventor had possession of this claimed feature at the time the application was filed; “Any negative limitation or exclusionary proviso must have basis in the original disclosure” (MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-7, 9-12, 20, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013).
Regarding claim 1, Walker (US 8,778,263) teaches an apparatus for inactivating pathogens in ex vivo stored blood products (Abstract), comprising: a treatment chamber configured to receive at least one sealed storage container storing a blood product (Figs. 1-6 casing 2; Column 1 line 55 - Column 2 line 8); a light source operable to emit light that is directed to the blood product storage container in the treatment chamber (Light source 4; Column 1 line 55 - Column 2 line 8), and control system that controls the light source to vary the intensity of the light emitted by the light (Column 8 line 29-38). Walker 2 to 10 mW/cm2.
McDonald teaches that 405nm light is an effective sterilizing means at 5mW/cm2 (Abstract, particularly the last 3 sentences). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker such that 405 nm at 5mW/cm2 light is used for inactivating pathogens. One would have been motivated to do so in order to use a known effective wavelength to accomplish the shared goal of the two disclosures of inactivating pathogens to arrive at an improved device. Further, the simple substitution of one known element for another to arrive at nothing more than predictable results is prima facie obviousness. See MPEP 2143(I)(B) for more details. Regarding the limitation that at least 90% of the light has a wavelength within 10 nm of 405 nm: McDonald clearly sets forth (Abstract, Conclusion) that the wavelength of disinfection is 405 nm, thus establishing the wavelength as a result-effective variable, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable that is the wavelength such that as much light as possible is emitted at 405 nm, to arrive at the claimed limitation of 90% of light being emitted within 10 nm of 405 nm. See MPEP 2144.05(II)(B) for more details 
Furthermore regarding the limitation that the wavelength range and intensity of the light are sufficient to penetrate through the wall of the blood product storage container and into the blood product, and such that the wavelength range and irradiance of the light reaching the blood product inside the wall of the blood product storage container is sufficient to inactivate pathogens in the blood product without the presence of an added photosensitizing agent in the blood product and without a detrimental effect on the blood product such that the blood product is suitable for future medical use: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Regarding claim 5, McDonald teaches all of the claimed features, specifically the light’s wavelength and irradiance, necessary to inactivate these microorganisms, it is inherent or at least obvious that it would be able to do so. The apparatus taught by Walker in view of McDonald teaches all the structural limitations of the claimed invention, emits the claimed wavelength and intensity, and therefore could reasonably perform the claimed function of inactivating pathogens in blood products as claimed.
Regarding claim 6, Walker further teaches an agitation system (Fig. 10 agitation system 25) that comprises an oscillating tray or platform (Evident from fig. 10). 
Regarding claim 7, Walker further teaches an agitation system (Fig. 10 agitation system 25) that comprises an oscillating tray or platform (Evident from fig. 10).
Regarding claim 9, Walker further teaches that the support member 3 comprising agitation system 25 is operable to oscillate between 50-150 rpm (Column 2 lines 29-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a value from the range taught by Walker – for example, 60 rpm, to arrive at the claimed invention. In the case where a claimed numerical range overlaps with ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I) for more details.
Regarding claim 10, Walker further teaches the light source comprises a first light source (Figs. 3-4 bank of light 5) and a second light source (Figs. 3-4 bank of light 6) positioned on opposing walls of the treatment chamber (The banks of light 5 and 6 are disposed on opposing wall structures integral 
Regarding claim 11, Walker further teaches the temperature is controlled by a control system to maintain the temperature in a predetermined range during treatment (Column 8 lines 38-41).
With regards to claim 12, Walker teaches a reflectors 40 made of polished aluminum provided behind the banks of bulbs 5 and 6 (Column 7 lines 47-21). 
Regarding claim 20, Walker teaches fans to cool the inside of the irradiation apparatus (Column 8 lines 38-41), which would necessarily and inherently dissipate at least some heat produced by the light sources during operation as the light sources are located inside the treatment chamber.
Regarding claim 40, the device taught by Walker in view of McDonald is capable of receiving and treating two sealed storage containers storing a blood product simultaneously and thus reads on the limitation (see MPEP 2114, II).
Regarding claim 42, Walker further teaches the control system controls air temperature in the chamber (Column 8 lines 37-41).

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Anderson (US 2008/0305004).

Regarding claim 14, Anderson further teaches a diffuser placed over a light source that diffuses light (Evident from Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker such that there is a diffuser to diffuse light. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Hanley (US 6,986,867).
With regards to claim 8, Walker in view of McDonald teaches all the limitations of claim 6. Walker in view of Anderson appears to be silent with regards to a second independent agitation mechanism.
Hanley (US 6,986,867) teaches a method for treating a biological fluid with light (Abstract), comprising utilizing an apparatus with two independent agitation mechanisms (First and second adjacent compartments, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agitation mechanism taught by Walker in view of McDonald such that there are two independent agitation mechanisms as taught by .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Chapman (US 6,190,609).
With regards to claim 19, Walker in view of McDonald teaches all the limitations of claim 1. Walker in view of McDonald appears to be silent with regards to a hanging mechanism.
Chapman (US 6,190,609) teaches a hanging mechanism (Figs 3a-3d Hooks 50; Column 7 lines 53-56) for suspending plastic bags of blood for sterilization (Title). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hooks 50 for hanging the blood bags and holder 54 taught by Chapman into the sterilization system taught by Walker to arrive at the claimed invention. One would have been motivated to do so to allow for better distribution of the fluid in the bag, as seen in the difference between figs. 3a and 3b (Column 7 lines 64-66).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Tanaka (US 2011/0278467).
Regarding claim 39, Walker in view of McDonald appears to be silent with regards to a window with a light filter that allows light having a wavelength between 500 nm and 800 nm to pass through the window, and blocks light having a wavelength shorter than 500 nm.
	Tanaka (US 2011/0278467) teaches a sterilizer with a window with a light filter that allows light having a wavelength between 500 nm and 800 nm to pass through the window, and blocks light having a wavelength shorter than 500 nm (Paragraph [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker in view of McDonald such that there is a window with a light filter that allows light having a wavelength between 500 nm and 800 nm to pass through the window, and blocks light having a wavelength shorter than 500 nm as taught by Tanaka to arrive at the claimed invention. One would have been motivated to do so in order to allow an operator to observe the sterilization process without risk of injury.

Claim 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Bilenko (US 2016/0324996).
	Regarding claim 41, while Walker teaches a light sensor that detects intensity of the light (Column 8 lines 19-24), Walker appears to be silent with regards to the sensor detecting a wavelength.
	Bilenko (US 2016/0324996) teaches a sterilizing device wherein the control unit senses and controls parameters including the wavelength of the light used in sterilizing (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker such that the sensors detect the wavelength as taught by Bilenko to arrive at the claimed invention. One would have been motivated to do so in order to better control and monitor the sterilizing device.

Bilenko further teaches a sterilization device that varies the intensity of the sterilizing light over the course of the treatment, including shutting off some lights for a duration (Paragraphs [0037] [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker such that the lights vary intensity and shut off/alternate durations of emission such that there is a second level being lower than a first level of intensity of emitted light to arrive at the claimed invention. One would have been motivated to do so in order to optimize energy usage to arrive at a more efficient sterilizing device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8,778,263) in view of McDonald (NPL 2013) as applied to claims 1, 5-7, 9-12, 20, 40, and 42 above and further in view of Palmer (US 2015/0359921).
	Regarding claim 43, Walker in view of McDonald appears to be silent with regards to a humidity sensor.
	Palmer (US 2015/0359921) teaches a UV sterilizing device that comprises a humidity sensor and controller (Paragraph [00117]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Walker such that there is a humidity sensor and the humidity is controlled as taught by Palmer to arrive at the claimed invention. One would have been motivated to do so in order to better control the sterilizing conditions .

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
	Applicant’s remarks directed towards Anderson are moot as the reference is no longer relied on for the rejection of claim 1.
	Applicant’s remarks directed towards the 112(a) rejection are further not persuasive as the absence of a feature in the specification alone is not sufficient evidence to support the inventor’s ownership over the claimed feature at the time of filing. 
	Applicant’s remarks directed towards the limitation of 405 nm and the low irradiance are not persuasive as the cited prior art teaches said limitation. See the rejection of claim 1. The limitation of a time for treatment is not claimed and therefore arguments directed towards it are moot.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796